Title: To George Washington from John Blair, 6 October 1782
From: Blair, John
To: Washington, George


                  
                     Sir;Williamsburg, October 6th 1782.
                  
                  Mr Booth, a British merchant, taken with Ld Cornwallis at York, having been lately ordered on board one of the flag vessels to go to N. York, intending to petition the Genl Assembly for permission to remain here, is anxious that your Excellency would suspend the order for his departure, till he can know the Sense of the Legislature on the merits of his petition—I am quite a stranger to the gentleman, having never seen him to my knowledge, & can therefore say little or nothing as to his character—If there be any thing improper in his present application; I am sure I do not wish your Excellency to be misled—I only know that he has formed a connection in the country by marriage with a very worthy lady; for whom I have great regard, & upon her account I am anxious, that when his case comes to be canvassed, it may be found as favourable to him as he alleges it to be.  That connection, & his great desire to remain in the country seem to be themselves circumstances in his favour; & I am told that soon after his marriage he consulted with a gentleman of the law about the steps it was necessary for him to take in order to become a citizen;which he had fully resolved to do—Some evidence of this will, I suppose, be laid before your Excellency—I take this Mr Booth to be the same gentleman I heard Mr Fitzhugh, of Chatham, speak of, as expressing himself in a conversation he had with him strongly in favour of the country, & rejoicing  man at the capture of Ld Cornwallis, as it delivered the country from the most dreadful calamity, which he knew was soon to have overwhelmed it—But after all, if when your Excellency shall have investigated the whole matter, there shall appear to be public danger in Mr Booth’s being permitted to remain, private interests must, no doubt, yield to the public; & if the former may be indulged in consistency with the latter, no other argument will be necessary to persuade you.  I am, with great deference, Your Excellency’s Most obedt, Servant,
                  
                     John Blair
                     
                  
               